CRICHTON, J.,
additionally concurs and assigns reasons.
_JjI concur in the denial of this reconsideration. I write separately to specifically note that La. Supreme Court Rule IX, § 6 clearly states: “[a]n application for rehearing will not be considered when the court has merely granted or denied an application for a writ of certiorari or a remedial or other supervisory writ-” Although in rare instances this court has entertained applications for reconsideration from writ denials, in my view, in this instance, the court has appropriately denied the plaintiffs application for reconsideration.1

. I also note that the original writ application was appropriately denied as well, as it did not present any writ grant considerations under La. Sup.Ct. RuleX, § 1.